Citation Nr: 1020134	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for perennial allergic 
rhinitis with chronic postnasal drip.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1996 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was afforded a VA examination in December 2009, 
but the findings are not adequate to rate the disability 
under Diagnostic Code 6522.  For example, the VA examiner did 
not specifically address the percentage, if any, of 
obstruction in each of the nasal passages.  

Therefore a reexamination is necessary to verify the current 
severity of the disability under 38 C.F.R. § 3.327. 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine the current level of 
impairment of the service-connected 
perennial allergic rhinitis with chronic 
postnasal drip.  

The examiner is asked to describe:

a).  Whether there are any polyps 
present, and with or without polyps, 
the percentage of obstruction, if 
any, in each of the nasal passages 
and, 

b).  The effects of the service-
connected disability upon the 
Veteran's employment.

The claims file should be made available 
for review.

2.  After the completion of the above 
development, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).   

